Order issued September 11, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00912-CR
                      ________________________________________

                         DARIN RAMONE THOMAS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices O’Neill, Lang-Miers, and Brown

       Based on the Court’s opinion of this date, we GRANT the March 24, 2014 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Darin Ramone

Thomas, TDCJ No. 1868038, Clemens Unit, 11034 Hwy 36, Brazoria, Texas, 77422.



                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE